954 F.2d 724
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Dean FUGATE, JR., Petitioner-Appellant,v.Steve SMITH, Warden, Luther Luckett Correctional Complex,Respondent-Appellee.
No. 91-6010.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1992.

Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Michael Dean Fugate, Jr., a Kentucky prisoner who is represented by counsel, appeals the district court's judgment dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1987, a Perry County Circuit Court found Fugate guilty of murder.   He was sentenced to 30 years imprisonment.   The Kentucky Supreme Court affirmed Fugate's conviction on April 6, 1989.   Fugate has exhausted his available state court remedies.


3
In his habeas petition, Fugate claimed that he was denied a fair trial when:  1) the trial court failed to grant his motion for a change of venue;  and 2) when the trial court denied his motions for release of medical and psychological records of a key prosecution witness and for the examination of this witness by a defense psychiatrist.


4
A magistrate judge filed proposed findings of fact and a recommendation that rejected Fugate's claims and recommended denial of the petition.   After a de novo review of Fugate's timely objections, the district court adopted the magistrate judge's findings and dismissed the petition.   Fugate asserts the same claims on appeal.


5
Upon review, we conclude that Fugate has failed to show that he received a fundamentally unfair trial.   See Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 110 S.Ct. 2212 (1990).


6
Accordingly, we affirm the dismissal of Fugate's habeas petition for the reasons stated in the magistrate judge's proposed findings of fact and recommendation dated April 8, 1991, as adopted by the district court.   Rule 9(b)(3), Rules of the Sixth Circuit.